Duncan, J.,
dissenting. With the amendment of Section 4(B) of Article IV of the Ohio Constitution, effective May 7, 1968, a significant problem is presented as regards the fate of those provisions of E. C. 1905.22, 2305.01 and 2953.02, which were effective prior to September 16, 1970, and which pre-existed the amendment and authorized an appeal to a Court of Common Pleas from a judgment or final order of a mayor’s court. This question has been acute, resulting in conflicting court decisions in similar cases. See Monroeville v. Ward (1969), 21 Ohio App. 2d 17; Stone v. Goolsby (1969), 18 Ohio Misc. 105; Village of Commer*187cial Point v. Branson, 20 Ohio Misc. 66; State v. Foster (1969), 20 Ohio Misc. 257.
It has long been the law of this state that jurisdiction is the power to hear and determine a cause. Sheldon’s Lessee v. Newton (1854), 3 Ohio St. 494, paragraph one of the syllabus; Loftus v. Pennsylvania Rd. Co. (1923), 107 Ohio St. 352, 356. Before jurisdiction exists it must he found, inter alia, that the law has given the tribunal subject-matter jurisdiction, or the capacity to hear the controversy in question. Sheldon’s Lessee, supra, paragraph two of the syllabus. The limits and exercise of subject-matter jurisdiction are controlled by the Ohio Constitution and the statutes of the state. Thompson v. Redington (1915), 92 Ohio St. 101, paragraph one of the syllabus. See Humphry s v. Putnam, 172 Ohio St. 456, at 460; State, ex rel Finley, v. Pfeiffer (1955), 163 Ohio St. 149, 153. Cf. Loftus v. Pennsylvania Rd. Co., supra.
With these principles in mind, I would decide that Section 4(B) of Article IV of the Ohio Constitution does not permit a Court of Common Pleas to hear appeals from a mayor’s court. Whereas the Constitution, previous to May 7, 1968, provided for the jurisdiction of Courts of Common Pleas to be fixed by law, the amendment, effective May 7,1968, provides: ‘1 The Courts of Common Pleas shall have such original jurisdiction over all justiciable matters and such power of review of proceedings of administrative officers and agencies as may be provided by law.” The subject-matter grant of power is two-fold: (1) Original jurisdiction and (2) review of proceedings of administrative officers and agencies.
In passing on the constitutionality of a statute, the basic concepts are that a statute is presumed to be constitutional, and uneonstitutionality must be found beyond a reasonable doubt (State, ex rel. Dickman, v. Defenbacher [1955], 164 Ohio St. 142, paragraph one of the syllabus), and that the Ohio Constitution is a power-limiting rather than a power-granting instrument (McNab v. Board of Park *188Commrs. [1923], 108 Ohio St. 497, 501). Equally appreciated is the observation that when the electors amend the Constitution it is presumed that some change was intended. Attention to those salient touchstones of constitutional interpretation regulates the climate in which this inquiry is to be conducted.
I believe that Section 4(B) of Article IV of the Ohio Constitution, effective May 7, 1968, limits the power of the General Assembly to grant judicial review by the Common Pleas Courts to the proceedings of administrative officers and agencies. Such is, in fact, the expressed limitation. Interpreting the amendment otherwise would result in the General Assembly still having complete power to “provide for the jurisdiction of the Courts of Common Pleas,” a proposition obviously abandoned by the vote of the electors.
At the same election, Section 3(B)(2) of Article IV of the Ohio Constitution was adopted, effective May 7,1968. It reads:
“Courts of Appeals shall have such jurisdiction as may be provided by law to review and affirm, modify, or reverse judgments or final orders of the courts of record inferior to the Court of Appeals within the district and shall have such appellate jurisdiction as may be provided by law to review and affirm, modify, or reverse final orders or actions of administrative officers or agencies.”
Although the doctrine of expressio unius est exclusio alterius is available in constitutional interpretation, it is not needed here inasmuch as the amendments specifically allocate judicial power to these components of the court system.
Therefore, R. C. 1905.22, 2305.01 and 2953.02, as in effect prior to September 16, 1970, were unconstitutional to the extent that they go beyond constitutional limits and grant Courts of Common Pleas jurisdiction to hear appeals from mayors’ courts.
I would hold that the Court of Common Pleas had no appellate jurisdiction to hear the appeal.